Title: From George Washington to George Clinton, 30 January 1782
From: Washington, George
To: Clinton, George


                  
                     Dear Sir
                     Philadelphia Jany 30, 1782
                  
                  I am favord with your Excellencys letter of the 21st Instant inclosing a Copy of your Correspondence with Genl Haldimand.
                  It has long since been determind that the Prisoners taken upon the Capitulation at the Cedars should be exchanged and we propose as proper subjects for their Exchange so far as they will go the Canadian Officers who were taken at St Johns and Sent in on Parole in 1776—The enemy now pretend those Gentlemen never held any Military Rank.  whenever this proposition is accepted every difficulty on that head will be removed.
                  The Affair of the People on the Grants is now before Congress I sincerely hope that such measures will be determined on as will restore quiet to that part of the Country or at least prevent those unhappy consequences you seem so justly to dread.
                  
               